Exhibit 10.2

[Execution Copy]

SUBSIDIARY GUARANTY

THIS GUARANTY (this “Guaranty”), dated as of June 7, 2006, is made by each
Guarantor named in the signature pages hereof (each a “Guarantor” and,
collectively, the “Guarantors”), in favor of the Lenders party to the Credit
Agreement referred to below, the L/C Issuer, the Swing Line Lender and Bank of
America, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”).

VeriSign, Inc., a Delaware corporation (the “Company”), certain Subsidiaries of
the Company from time to time party thereto pursuant to Section 2.15 thereof as
Designated Borrowers (each a “Designated Borrower” and, collectively, the
“Designated Borrowers”), the Lenders from time to time party thereto (each a
“Lender” and, collectively, the “Lenders”), the L/C Issuer, the Swing Line
Lender and the Administrative Agent are parties to a Credit Agreement dated as
of June 7, 2006 (as amended, modified, renewed or extended from time to time,
the “Credit Agreement”).

It is a condition precedent to the Borrowings and issuances of Letters of Credit
under the Credit Agreement that each Guarantor guarantee the indebtedness and
other obligations of the Company and each Designated Borrower to the Guaranteed
Parties under or in connection with the Credit Agreement and the obligations of
the Company to the L/C Issuer under or in connection with the Issuer Documents .
Each Guarantor, as a Subsidiary or Affiliate of the Company, will derive
substantial direct and indirect benefits from the making of the Loans to, and
issuances of Letters of Credit for the account or benefit of, the Company, the
Designated Borrowers or other Subsidiaries, as the case may be, pursuant to the
Credit Agreement (which benefits are hereby acknowledged by each Guarantor).

Accordingly, to induce the Administrative Agent, the L/C Issuer, the Swing Line
Lender and the Lenders to enter into the Credit Agreement and to extend credit
thereunder, and in consideration thereof, each Guarantor hereby agrees as
follows:

SECTION 1 Definitions; Interpretation.

(a) Terms Defined in Credit Agreement. All capitalized terms used in this
Guaranty (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

(b) Certain Defined Terms. As used in this Guaranty (including in the recitals
hereof), the following terms shall have the following meanings:

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

“Collateral” means any Cash Collateral provided by the Guarantor pursuant to the
Credit Agreement.

 

1



--------------------------------------------------------------------------------

“Collateral Documents” means any agreement pursuant to which any Guarantor or
any other Person provides a Lien on any Collateral and all filings, documents
and agreements made or delivered pursuant thereto.

“Excluded Taxes” means, with respect to any Guaranteed Party or any other
recipient of any payment to be made by or on account of any Guaranteed
Obligation hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which any Guarantor is located
and any taxes imposed on net income by reason of any connection between the
recipient of such payment and the jurisdiction of the Governmental Authority
imposing such taxes (other than any such connection arising from the recipient
of such payment having executed, delivered or performed its obligations or
received a payment under, or enforced, this Guaranty or any other Guarantor
Document), (c) any tax to the extent (and solely in the amount) that such tax
(or a similar tax imposed by another jurisdiction) was an Excluded Tax on a
payment made under the Guaranteed Obligation, or (d) any tax that is
attributable to a Guaranteed Party’s failure or inability (other than as a
result of a Change in Law) to comply with Section 9(f).

“Guaranteed Obligations” has the meaning set forth in Section 2.

“Guaranteed Parties” means the Administrative Agent, the Lenders, the L/C Issuer
and the Swing Line Lender.

“Guarantor Documents” means this Guaranty and all other certificates, documents,
agreements and instruments delivered to any Guaranteed Party by a Guarantor
under or in connection with this Guaranty.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; in either case undertaken under
Debtor Relief Laws.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Guarantor Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Guaranty or any other Guarantor Document.

“Subordinated Debt” has the meaning set forth in Section 7.

 

2



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

(c) Interpretation. The rules of interpretation set forth in Section 1.02 of the
Credit Agreement shall be applicable to this Guaranty and are incorporated
herein by this reference.

SECTION 2 Guaranty.

(a) Guaranty. Each Guarantor hereby unconditionally and irrevocably guarantees
to the Guaranteed Parties, and their respective successors and permitted
assigns, the full and prompt payment when due (whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise) of the
indebtedness, liabilities and other obligations of Company and each Designated
Borrower to the Guaranteed Parties under or in connection with the Credit
Agreement, the Notes, the Issuer Documents and the other Loan Documents,
including all unpaid principal of the Loans, all amounts owing in respect of the
L/C Obligations, all interest accrued thereon, all fees due under the Credit
Agreement and all other amounts payable by the Company or any Designated
Borrower to the Guaranteed Parties thereunder or in connection therewith. The
terms “indebtedness,” “liabilities” and “obligations” are used herein in their
most comprehensive sense and include any and all advances, debts, obligations
and liabilities, now existing or hereafter arising, whether voluntary or
involuntary and whether due or not due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, and whether recovery upon such
indebtedness, liabilities and obligations may be or hereafter become
unenforceable or shall be an allowed or disallowed claim under any Debtor Relief
Law, and including interest that accrues after the commencement by or against
the Company or any Designated Borrower of any Insolvency Proceeding naming such
Person as the debtor in such proceeding. The foregoing indebtedness, liabilities
and other obligations of the Company and each Designated Borrower, and all other
indebtedness, liabilities and obligations to be paid or performed by the
Guarantors in connection with this Guaranty (including any and all amounts due
under Section 15), shall hereinafter be collectively referred to as the
“Guaranteed Obligations.”

(b) Limitation of Guaranty. To the extent that any court of competent
jurisdiction shall impose by final judgment under applicable law (including the
California Uniform Fraudulent Transfer Act and §§ 544 and 548 of the Bankruptcy
Code) any limitations on the amount of any Guarantor’s liability with respect to
the Guaranteed Obligations which any Guaranteed Party can enforce under this
Guaranty, the Guaranteed Parties by their acceptance hereof accept such
limitation on the amount of such Guarantor’s liability hereunder to the extent
needed to make this Guaranty and the Guarantor Documents fully enforceable and
nonavoidable.

(c) Allocation of Payments. The Guarantors together desire to allocate among
themselves, in a fair and equitable manner, their obligations arising under
Section 2(a) of this Guaranty. Accordingly, in the event any payment or
distribution is made on any date by any Guarantor (a “Funding Guarantor”) under
Section 2(a) that exceeds its Fair Share (as defined below) as of such date,
such Funding Guarantor shall be entitled to a contribution from each of the
other Guarantors in the amount of such other Guarantor’s Fair Share Shortfall
(as defined

 

3



--------------------------------------------------------------------------------

below) as of such date, so that all such contributions will cause each
Guarantor’s Aggregate Payments (as defined below) to equal its Fair Share as of
such date. “Fair Share” means, with respect to any Guarantor as of any date of
determination, an amount equal to (i) the ratio of (x) the Adjusted Maximum
Amount (as defined below) with respect to such Guarantor to (y) the aggregate of
the Adjusted Maximum Amounts with respect to all Guarantors, multiplied by
(ii) the aggregate amount paid or distributed on or before such date by all
Funding Guarantors under Section 2(a) in respect of the obligations guarantied.
“Fair Share Shortfall” means, with respect to a Guarantor as of any date of
determination, the excess, if any, of the Fair Share of such Guarantor over the
Aggregate Payments of such Guarantor. “Adjusted Maximum Amount” means, with
respect to any Guarantor as of any date of determination, the maximum aggregate
amount of the obligations of such Guarantor under Section 2(a), subject to
Section 2(b), if applicable, determined as of such date; provided that, solely
for purposes of calculating the “Adjusted Maximum Amount” with respect to any
Guarantor for purposes of this Section 2(c), any assets or liabilities of such
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Guarantor. “Aggregate
Payments” means, with respect to a Guarantor as of any date of determination, an
amount equal to (i) the aggregate amount of all payments and distributions made
on or before such date by such Guarantor in respect of this Section 2 (including
in respect of this Section 2(c)) minus (ii) the aggregate amount of all payments
received on or before such date by such Guarantor from the other Guarantors as
contributions under this Section 2(c). The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Funding Guarantor. The allocation among
Guarantors of their obligations as set forth in this Section 2(c) shall not be
construed in any way to limit the liability of any Guarantor hereunder.

SECTION 3 Liability of Guarantors. The liability of the Guarantors under this
Guaranty shall be irrevocable, absolute, independent and unconditional, and
shall not be affected by any circumstance which might constitute a discharge of
a surety or guarantor other than the indefeasible payment and performance in
full of all Guaranteed Obligations. In furtherance of the foregoing and without
limiting the generality thereof, each Guarantor agrees as follows:

(i) such Guarantor’s liability hereunder shall be the immediate, direct, and
primary obligation of such Guarantor and shall not be contingent upon any
Guaranteed Party’s exercise or enforcement of any remedy it may have against the
Company, any Designated Borrower or any other Person, or against any Collateral;

(ii) this Guaranty is a guaranty of payment when due and not merely of
collectibility;

(iii) the Guaranteed Parties may enforce this Guaranty upon the occurrence and
during the continuance of an Event of Default to the extent any Guaranteed
Obligations are then due and payable, notwithstanding the existence of any
dispute between any of the Guaranteed Parties and the Company or any Designated
Borrower with respect to the existence of such Event of Default;

 

4



--------------------------------------------------------------------------------

(iv) such Guarantor’s payment of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge such Guarantor’s
liability for any portion of the Guaranteed Obligations remaining unsatisfied;
and

(v) such Guarantor’s liability with respect to the Guaranteed Obligations shall
remain in full force and effect without regard to, and shall not be impaired or
affected by, nor shall such Guarantor be exonerated or discharged by, any of the
following events:

(A) any Insolvency Proceeding with respect to the Company, any Designated
Borrower, such Guarantor, any other Loan Party or any other Person;

(B) any limitation, discharge, or cessation of the liability of the Company, any
Designated Borrower, such Guarantor, any other Loan Party or any other Person
for any Guaranteed Obligations due to any statute, regulation or rule of law, or
any invalidity or unenforceability in whole or in part of any of the Guaranteed
Obligations or the Loan Documents;

(C) any merger, acquisition, consolidation or change in structure of the
Company, any Designated Borrower, such Guarantor or any other Loan Party or
Person, or any sale, lease, transfer or other disposition of any or all of the
assets or shares of the Company, any Designated Borrower, such Guarantor, any
other Loan Party or other Person;

(D) any assignment or other transfer, in whole or in part, of any Guaranteed
Party’s interests in and rights under this Guaranty or the other Loan Documents,
including any Guaranteed Party’s right to receive payment of the Guaranteed
Obligations, or any assignment or other transfer, in whole or in part, of any
Guaranteed Party’s interests in and to any of the Collateral, in each of the
foregoing cases to the extent such assignment or other transfer is made pursuant
to Section 18(b) of this Guaranty;

(E) any claim, defense, counterclaim or setoff, other than that of prior
performance, that the Company, any Designated Borrower, such Guarantor, any
other Loan Party or other Person may have or assert, including any defense of
incapacity or lack of corporate or other authority to execute any of the Loan
Documents;

(F) any Guaranteed Party’s amendment, modification, renewal, extension,
cancellation or surrender of any Loan Document, any Guaranteed Obligations, or
any Collateral, or any Guaranteed Party’s exchange, release, or waiver of any
Collateral;

(G) any Guaranteed Party’s exercise or nonexercise of any power, right or remedy
with respect to any of the Collateral, including any Guaranteed Party’s
compromise, release, settlement or waiver with or of any Designated Borrower,
any other Loan Party or any other Person;

(H) any Guaranteed Party’s vote, claim, distribution, election, acceptance,
action or inaction in any Insolvency Proceeding related to the Guaranteed
Obligations;

 

5



--------------------------------------------------------------------------------

(I) any impairment or invalidity of any of the Collateral or any other
collateral securing any of the Guaranteed Obligations or any failure to perfect
any of the Liens of the Guaranteed Parties thereon or therein;

(J) any acts of any Governmental Authority of or in any jurisdiction affecting
the Company, any Designated Borrower, such Guarantor, any other Loan Party or
other Person, including any restrictions on the conversion or exchange of
currency or repatriation or control of funds, a declaration of banking
moratorium or any suspension of payments by banks in any jurisdiction or the
imposition by any jurisdiction or any Governmental Authority thereof or therein
of any moratorium on, the required rescheduling or restructuring of, or required
approval of payments on, any indebtedness in such jurisdiction, or any total or
partial expropriation, confiscation, nationalization or requisition of any such
Person’s property; any war (whether or not declared), insurrection, revolution,
hostile act, civil strife or similar events occurring in any jurisdiction; or
any economic, political, regulatory or other events in any jurisdiction; and

(K) any other guaranty, whether by such Guarantor or any other Person, of all or
any part of the Guaranteed Obligations or any other indebtedness, obligations or
liabilities of the Company, any Designated Borrower to any Guaranteed Party.

SECTION 4 Consents of Guarantors. Each Guarantor hereby unconditionally consents
and agrees that, without notice to or further assent from such Guarantor:

(i) the principal amount of the Guaranteed Obligations may be increased or
decreased and additional Obligations of the Loan Parties under the Loan
Documents may be incurred, by one or more amendments, modifications, renewals or
extensions of any Loan Document or otherwise;

(ii) the time, manner, place or terms of any payment under any Loan Document may
be extended or changed, including by an increase or decrease in the interest
rate on any Guaranteed Obligation or any fee or other amount payable under such
Loan Document, by an amendment, modification or renewal of any Loan Document or
otherwise;

(iii) the time for the Company’s or any Designated Borrower’s (or any other
Person’s) performance of or compliance with any term, covenant or agreement on
its part to be performed or observed under any Loan Document may be extended, or
such performance or compliance waived, or failure in or departure from such
performance or compliance consented to, all in such manner and upon such terms
as the Guaranteed Parties may deem proper;

(iv) any Guaranteed Party may discharge or release, in whole or in part, any
other Loan Party or any other Person liable for the payment and performance of
all or any part of the Guaranteed Obligations, and may permit or consent to any
such action or any result of such action, and shall not be obligated to demand
or enforce payment upon any of the Collateral or any other collateral, nor shall
any Guaranteed Party be liable to the Guarantors for any failure to collect or
enforce payment or performance of the Guaranteed Obligations from any Person or
to realize on the Collateral or other collateral therefor;

(v) in addition to the Collateral, the Guaranteed Parties may take and hold
other security (legal or equitable) of any kind, at any time, as collateral for
the Guaranteed

 

6



--------------------------------------------------------------------------------

Obligations, and may, from time to time, in whole or in part, exchange, sell,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
such security and may permit or consent to any such action or the result of any
such action, and may apply such security and direct the order or manner of sale
thereof;

(vi) the Guaranteed Parties may request and accept other guaranties of the
Guaranteed Obligations and any other indebtedness, obligations or liabilities of
the Company or any Designated Borrower to any Guaranteed Party and may, from
time to time, in whole or in part, surrender, release, subordinate, modify,
waive, rescind, compromise or extend any such guaranty and may permit or consent
to any such action or the result of any such action; and

(vii) the Guaranteed Parties may exercise, or waive or otherwise refrain from
exercising, any other right, remedy, power or privilege (including the right to
accelerate the maturity of any Loan and any power of sale) granted by any Loan
Document or other security document or agreement, or otherwise available to any
Guaranteed Party, with respect to the Guaranteed Obligations or any of the
Collateral, even if the exercise of such right, remedy, power or privilege
affects or eliminates any right of subrogation or any other right of the
Guarantors against the Company or any Designated Borrower;

all as the Guaranteed Parties may deem advisable, and all without impairing,
abridging, releasing or affecting this Guaranty.

SECTION 5 Guarantor Waivers.

(a) Certain Waivers. Each Guarantor waives and agrees not to assert:

(i) any right to require any Guaranteed Party to marshal assets in favor of the
Company or any Designated Borrower, such Guarantor, any other Loan Party or any
other Person, to proceed against the Company, any Designated Borrower, any other
Loan Party or any other Person, to proceed against or exhaust any of the
Collateral, to give notice of the terms, time and place of any public or private
sale of personal property security constituting the Collateral or other
collateral for the Guaranteed Obligations or comply with any other provisions of
§9611 of the New York UCC (or any equivalent provision of any other applicable
law) or to pursue any other right, remedy, power or privilege of any Guaranteed
Party whatsoever;

(ii) the defense of the statute of limitations in any action hereunder or for
the collection or performance of the Guaranteed Obligations;

(iii) any defense arising by reason of any lack of corporate or other authority
or any other defense of the Company, any Designated Borrower, such Guarantor or
any other Person;

(iv) any defense based upon any Guaranteed Party’s errors or omissions in the
administration of the Guaranteed Obligations;

(v) any rights to set-offs and counterclaims;

 

7



--------------------------------------------------------------------------------

(vi) any defense available as the result of any law or regulation of any
jurisdiction affecting any term of a Guaranteed Obligation;

(vii) any defense based upon an election of remedies (including, if available,
an election to proceed by nonjudicial foreclosure) which destroys or impairs the
subrogation rights of such Guarantor or the right of such Guarantor to proceed
against the Company, any Designated Borrower or any other obligor of the
Guaranteed Obligations for reimbursement; and

(viii) without limiting the generality of the foregoing, to the fullest extent
permitted by law, any defenses or benefits that may be derived from or afforded
by applicable law limiting the liability of or exonerating guarantors or
sureties, or which may conflict with the terms of this Guaranty, including any
rights and defenses which are or may become available to any Guarantor by reason
of California Civil Code §§2787 through 2855, 2899 and 3433. As provided below,
this Guaranty shall be governed by, and construed in accordance with, the law of
the State of New York. The foregoing is included solely out of an abundance of
caution, and shall not be construed to mean that any of the above referenced
provisions of California law are in any way applicable to this Guaranty or the
Guaranteed Obligations.

(b) Additional Waivers. Each Guarantor waives any and all notice of the
acceptance of this Guaranty, and any and all notice of the creation, renewal,
modification, extension or accrual of the Guaranteed Obligations, or the
reliance by the Guaranteed Parties upon this Guaranty, or the exercise of any
right, power or privilege hereunder. The Guaranteed Obligations shall
conclusively be deemed to have been created, contracted, incurred and permitted
to exist in reliance upon this Guaranty. Each Guarantor waives promptness,
diligence, presentment, protest, demand for payment, notice of default, dishonor
or nonpayment and all other notices to or upon the Company, any Designated
Borrower, such Guarantor or any other Person with respect to the Guaranteed
Obligations.

(c) Independent Obligations. The obligations of each Guarantor hereunder are
independent of and separate from the obligations of the Company, any Designated
Borrower and any other Loan Party and upon the occurrence and during the
continuance of any Event of Default to the extent any Guaranteed Obligations are
then due and payable, a separate action or actions may be brought against such
Guarantor, whether or not the Company, any Designated Borrower or any such other
Loan Party is joined therein or a separate action or actions are brought against
the Company, any Designated Borrower or any such other Loan Party.

(d) Financial Condition of the Company and the Designated Borrowers. No
Guarantor shall have any right to require any Guaranteed Party to obtain or
disclose any information with respect to: (i) the financial condition or
character of the Company or any Designated Borrower or the ability of the
Company or any Designated Borrower to pay and perform the Guaranteed
Obligations; (ii) the Guaranteed Obligations; (iii) the Collateral; (iv) the
existence or nonexistence of any other guarantees of all or any part of the
Guaranteed Obligations; (v) any action or inaction on the part of any Guaranteed
Party or any other Person; or (vi) any other matter, fact or occurrence
whatsoever.

 

8



--------------------------------------------------------------------------------

SECTION 6 Subrogation. Until the Guaranteed Obligations shall be satisfied in
full and the Commitments shall be terminated, no Guarantor shall have, and no
Guarantor shall directly or indirectly exercise, (i) any rights that it may
acquire by way of subrogation under this Guaranty, by any payment hereunder or
otherwise, (ii) any rights of contribution, indemnification, reimbursement or
similar suretyship claims arising out of this Guaranty or (iii) any other right
which it might otherwise have or acquire (in any way whatsoever) which could
entitle it at any time to share or participate in any right, remedy or security
of any Guaranteed Party as against the Company, any Designated Borrower or other
Loan Parties, whether in connection with this Guaranty, any of the other Loan
Documents or otherwise. If any amount shall be paid to any Guarantor on account
of the foregoing rights at any time when all the Guaranteed Obligations shall
not have been paid in full, such amount shall be held in trust for the benefit
of the Guaranteed Parties and shall forthwith be paid to the Administrative
Agent to be credited and applied to the Guaranteed Obligations, whether matured
or unmatured, in accordance with the terms of the Loan Documents.

SECTION 7 Subordination.

(a) Subordination to Payment of Guaranteed Obligations. All payments on account
of all indebtedness, liabilities and other obligations of the Company or any
Designated Borrower to each Guarantor, whether created under, arising out of or
in connection with any documents or instruments evidencing any credit extensions
to the Company or any Designated Borrower or otherwise, including all principal
on any such credit extensions, all interest accrued thereon, all fees and all
other amounts payable by the Company or any Designated Borrower to such
Guarantor in connection therewith, whether now existing or hereafter arising,
and whether due or to become due, absolute or contingent, liquidated or
unliquidated, determined or undetermined (the “Subordinated Debt”) shall be
subject, subordinate and junior in right of payment and exercise of remedies, to
the extent and in the manner set forth herein, to the prior payment in full in
cash or cash equivalents of the Guaranteed Obligations.

(b) No Payments. As long as any of the Guaranteed Obligations shall remain
outstanding and unpaid, no Guarantor shall accept or receive any payment or
distribution by or on behalf of the Company or any Designated Borrower, directly
or indirectly, of assets of the Company or any Designated Borrower of any kind
or character, whether in cash, property or securities, including on account of
the purchase, redemption or other acquisition of Subordinated Debt, as a result
of any collection, sale or other disposition of collateral, or by setoff,
exchange or in any other manner, for or on account of the Subordinated Debt
(“Subordinated Debt Payments”), except that if no Event of Default exists and no
Guaranteed Obligations are then due and payable, a Guarantor shall be entitled
to accept and receive regularly scheduled payments and other payments in the
ordinary course or consistent with past practice of the relevant Guarantor on
the Subordinated Debt, in accordance with the terms of the documents and
instruments governing the Subordinated Debt and other Subordinated Debt Payments
in respect of Subordinated Debt not evidenced by documents or instruments, in
each case to the extent not in violation of Article VII of the Credit Agreement.
During the existence of an Event of Default (or if any Event of Default would
exist immediately after the making of a Subordinated Debt Payment), if the
Guaranteed Obligations are then due and payable, and until such Event of Default
is cured or waived, such Guarantor shall not make, accept or receive any
Subordinated Debt Payment. In the event that, notwithstanding the provisions of
this Section 7, any

 

9



--------------------------------------------------------------------------------

Subordinated Debt Payments shall be received in contravention of this Section 7
by any Guarantor before all Guaranteed Obligations are paid in full in cash or
cash equivalents, such Subordinated Debt Payments shall be held in trust for the
benefit of the Guaranteed Parties and shall be paid over or delivered to the
Administrative Agent for application to the payment in full in cash or cash
equivalents of all Guaranteed Obligations remaining unpaid to the extent
necessary to give effect to this Section 7, after giving effect to any
concurrent payments or distributions to any Guaranteed Party in respect of the
Guaranteed Obligations.

(c) Subordination of Remedies. As long as any Guaranteed Obligations shall
remain outstanding and unpaid, no Guarantor shall, without the prior written
consent of the Administrative Agent:

(i) accelerate, make demand or otherwise make due and payable prior to the
original stated maturity thereof any Subordinated Debt or bring suit or
institute any other actions or proceedings to enforce its rights or interests
under or in respect of the Subordinated Debt;

(ii) exercise any rights under or with respect to (A) any guaranties of the
Subordinated Debt, or (B) any collateral held by it, including causing or
compelling the pledge or delivery of any collateral, any attachment of, levy
upon, execution against, foreclosure upon or the taking of other action against
or institution of other proceedings with respect to any collateral held by it,
notifying any account debtors of the Company or any Designated Borrower or
asserting any claim or interest in any insurance with respect to any collateral,
or attempt to do any of the foregoing;

(iii) exercise any rights to set-offs and counterclaims in respect of any
indebtedness, liabilities or obligations of such Guarantor to the Company or any
Designated Borrower against any of the Subordinated Debt; or

(iv) commence, or cause to be commenced, or join with any creditor other than
any Guaranteed Party in commencing, any Insolvency Proceeding.

(d) Subordination Upon Any Distribution of Assets of the Company or Designated
Borrowers. In the event of any payment or distribution of assets of the Company
or any Designated Borrower of any kind or character, whether in cash, property
or securities, upon any Insolvency Proceeding with respect to or involving the
Company or such Designated Borrower, (i) all amounts owing on account of the
Guaranteed Obligations, including all interest accrued thereon at the contract
rate both before and after the initiation of any such proceeding, whether or not
an allowed claim in any such proceeding, shall first be paid in full in cash, or
payment provided for in cash or in cash equivalents, before any Subordinated
Debt Payment is made; and (ii) to the extent permitted by applicable law, any
Subordinated Debt Payment to which such Guarantor would be entitled except for
the provisions hereof, shall be paid or delivered by the trustee in bankruptcy,
receiver, assignee for the benefit of creditors or other liquidating agent
making such payment or distribution directly to the Administrative Agent (on
behalf of the other Guaranteed Parties) for application to the payment of the
Guaranteed Obligations in accordance with clause (i), after giving effect to any
concurrent payment or

 

10



--------------------------------------------------------------------------------

distribution or provision therefor to any Guaranteed Party in respect of such
Guaranteed Obligations.

(e) Authorization to Administrative Agent. If, while any Subordinated Debt is
outstanding, any Insolvency Proceeding is commenced by or against the Company or
its property or any Designated Borrower or its property:

(i) the Administrative Agent, when so instructed by the Required Lenders, is
hereby irrevocably authorized and empowered (in the name of the Guaranteed
Parties or in the name of any Guarantor or otherwise), but shall have no
obligation, to demand, sue for, collect and receive every payment or
distribution in respect of the Subordinated Debt and give acquittance therefor
and to file claims and proofs of claim and take such other action (including
voting the Subordinated Debt) as it may deem necessary or advisable for the
exercise or enforcement of any of the rights or interests of the Guaranteed
Parties; and

(ii) each Guarantor shall promptly take such action as the Administrative Agent
(on instruction from the Required Lenders) may reasonably request (A) to collect
the Subordinated Debt for the account of the Guaranteed Parties and to file
appropriate claims or proofs of claim in respect of the Subordinated Debt,
(B) to execute and deliver to the Administrative Agent, such powers of attorney,
assignments and other instruments as it may request to enable it to enforce any
and all claims with respect to the Subordinated Debt, and (C) to collect and
receive any and all Subordinated Debt Payments.

SECTION 8 Continuing Guaranty. This Guaranty is a continuing guaranty and
agreement of subordination relating to any Guaranteed Obligations, including
Guaranteed Obligations which may exist continuously or which may arise from time
to time under successive transactions, and the Guarantors expressly acknowledge
that this Guaranty shall remain in full force and effect notwithstanding that
there may be periods in which no Guaranteed Obligations exist. This Guaranty
shall continue in effect and be binding upon the Guarantors until termination of
the Commitments and payment and performance in full of the Guaranteed
Obligations.

SECTION 9 Payments. (a) Each Guarantor hereby agrees, in furtherance of the
foregoing provisions of this Guaranty and not in limitation of any other right
which any Guaranteed Party or any other Person may have against such Guarantor
by virtue hereof, upon the failure of the Company or any Designated Borrower to
pay any of the Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under §362(a) of the Bankruptcy Code), such
Guarantor shall forthwith pay, or cause to be paid, in cash, to the
Administrative Agent an amount equal to the amount of the Guaranteed Obligations
then due as aforesaid (including interest which, but for the filing of a
petition in any Insolvency Proceeding with respect to the Company or any
Designated Borrower, would have accrued on such Guaranteed Obligations, whether
or not a claim is allowed against the Company or any Designated Borrower for
such interest in any such Insolvency Proceeding). Each Guarantor shall make each
payment hereunder, unconditionally in full without set-off, counterclaim or
other defense, on the day when due in the currency in which such Guaranteed
Obligations are denominated, in Same Day

 

11



--------------------------------------------------------------------------------

Funds, to the Administrative Agent at such office of the Administrative Agent
and to such account as are specified in the Credit Agreement. Without limiting
the generality of the foregoing, the Administrative Agent may require that any
payments due under this Guaranty shall be made in the United States.

(b) Any and all payments by or on account of any Guaranteed Obligation hereunder
or under any other Guarantor Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if any Guarantor shall be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions for Indemnified Taxes applicable to additional
sums payable under this Section) the Guaranteed Party receives an amount equal
to the sum it would have received had no such deductions been made, (ii) such
Guarantor shall make such deductions and (iii) such Guarantor shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

(c) Without limiting the provisions of subsection (b), each Guarantor shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

(d) Each Guarantor shall indemnify the Guaranteed Parties, within ten days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Guaranteed
Parties and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to such
Guarantor by a Guaranteed Party (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of another Guaranteed
Party, shall be conclusive absent manifest error.

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Guarantor to a Governmental Authority, such Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) Each Guaranteed Party agrees to comply with any certification,
identification, information, documentation or other reporting requirement if
(i) such compliance is required by law, regulation, administrative practice or
an applicable treaty as a precondition to exemption from, or reduction in the
rate of, deduction or withholding of any Taxes for which any Guarantor is
required to pay additional amounts pursuant to Section 9(b) and (ii) such
Guarantor shall have notified the Administrative Agent that a Guaranteed Party
will be required to comply with such requirement.

(g) Any payments by any Guarantor hereunder the application of which is not
otherwise provided for herein, shall be applied in the order specified in
Section 8.03 of the Credit Agreement.

 

12



--------------------------------------------------------------------------------

(h) To the extent that any payment by or on behalf of any Loan Party is made to
the Administrative Agent or any other Guaranteed Party, or the Administrative
Agent or any other Guaranteed Party exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or any other Guaranteed Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (i) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (ii) each Lender and the L/C Issuer severally (by
its acceptance hereof) agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Lenders and
the L/C Issuer under clause (ii) of the preceding sentence shall survive the
payment in full of the Guaranteed Obligations and the termination of this
Guaranty.

(i) Notwithstanding anything to the contrary contained herein or in any
Guarantor Document, the interest paid or agreed to be paid hereunder and under
the other Guarantor Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any other Guaranteed Party shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Guaranteed Obligations or, if it exceeds such unpaid principal, refunded
to such Guarantor. In determining whether the interest contracted for, charged,
or received by the Administrative Agent or any other Guaranteed Party exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(i) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (ii) exclude voluntary prepayments and the effects
thereof, and (iii) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

(j) The agreements in this Section 9 shall survive the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Guaranteed Obligations.

SECTION 10 Representations and Warranties. Each Guarantor represents and
warrants to each Guaranteed Party that:

(a) Organization and Powers. Each Guarantor is (i) duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (ii) has all requisite power and authority and
all requisite governmental licenses, authorizations, consents and approvals to
(A) own its assets and carry on its business and (B) to execute, deliver, and
perform its obligations under this Guaranty and the other Guarantor Documents to
which it is a party, (iii) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (iv) is in compliance with all Laws, except in
each case referred to in clause (ii)(A), clause (iii) or clause (iv), to the
extent that

 

13



--------------------------------------------------------------------------------

failure to do so individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

(b) Authorization; No Conflict. The execution, delivery and performance by each
Guarantor of this Guaranty and any other Guarantor Documents have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (i) contravene the terms of any of such Guarantor’s Organization
Documents; (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under, or require any payment to be made under (A) any
material Contractual Obligation to which such Guarantor is a party or affecting
such Guarantor or the material properties of such Guarantor or any of its
Subsidiaries or (B) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Guarantor or its
property is subject; or (iii) violate any Law applicable to each Guarantor. Each
Guarantor is in compliance with all material Contractual Obligations referred to
in clause (ii)(A), except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(c) Binding Obligation. This Guaranty has been, and the other Guarantor
Documents, when executed and delivered by each Guarantor that is party thereto,
will have been, duly executed and delivered by each such Guarantor that is party
thereto. This Guaranty constitutes, and each other Guarantor Document when so
executed and delivered will constitute, a legal, valid and binding obligation of
such Guarantor, enforceable against each Guarantor that is party thereto in
accordance with its terms, subject to the effect of applicable bankruptcy,
insolvency, arrangement, moratorium and other similar laws affecting creditors’
rights generally and to the application of general principles of equity.

(d) Governmental Consents. No approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, any Guarantor of this Guaranty or any
other Guarantor Documents.

(e) No Prior Assignment. No Guarantor has previously assigned any interest in
the Subordinated Debt or any collateral relating thereto, no Person other than a
Guarantor owns an interest in any of the Subordinated Debt or any such
collateral (whether as joint holders of the Subordinated Debt, participants or
otherwise), and the entire Subordinated Debt is owing only to the Guarantors.

(f) Solvency. Immediately prior to and after and giving effect to the incurrence
of each Guarantor’s obligations under this Guaranty such Guarantor is and will
be Solvent.

(g) Independent Investigation. Each Guarantor hereby acknowledges that it has
undertaken its own independent investigation of the financial condition of the
Company or any Designated Borrower and all other matters pertaining to this
Guaranty and further acknowledges that it is not relying in any manner upon any
representation or statement of any Guaranteed Party with respect thereto. Each
Guarantor represents and warrants that it has received and reviewed copies of
the Loan Documents and that it is in a position to obtain, and it hereby assumes
full responsibility for obtaining, any additional information concerning the
financial condition of the Company or any Designated Borrower and any other
matters pertinent hereto that any Guarantor

 

14



--------------------------------------------------------------------------------

may desire. No Guarantor is relying upon or expecting any Guaranteed Party to
furnish to such Guarantor any information now or hereafter in any Guaranteed
Party’s possession concerning the financial condition of the Company or any
Designated Borrower or any other matter.

SECTION 11 Reporting Covenant. So long as any Guaranteed Obligations shall
remain unpaid or unsatisfied, any Letter of Credit shall remain outstanding or
any Lender shall have any Commitment, each Guarantor agrees that it shall
furnish to the Administrative Agent: (a) promptly after a Responsible Officer of
such Guarantor obtains Actual Knowledge thereof, written notice of any condition
or event which has resulted, or that could reasonably be expected to result, in
a Material Adverse Effect; and (b) such other information respecting the
operations, properties, business or financial condition of such Guarantor or its
Subsidiaries as the Administrative Agent, at the request of any Guaranteed
Party, may from time to time reasonably request.

SECTION 12 Additional Affirmative Covenants. So long as any Guaranteed
Obligations shall remain unpaid or unsatisfied, any Letter of Credit shall
remain outstanding or any Lender shall have any Commitment, each Guarantor
agrees that:

(a) Preservation of Existence, Etc. Each Guarantor shall (a) preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization, except in a transaction
permitted by Section 7.04 or 7.05 of the Credit Agreement; and (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect.

(b) Further Assurances and Additional Acts. Each Guarantor shall execute,
acknowledge, deliver, file, notarize and register at its own expense all such
further agreements, instruments, certificates, documents and assurances and
perform such acts as the Administrative Agent or the Required Lenders shall deem
necessary or appropriate to effectuate the purposes of this Guaranty and the
other Guarantor Documents, and promptly provide the Administrative Agent with
evidence of the foregoing satisfactory in form and substance to the
Administrative Agent and the Required Lenders.

(c) Credit Agreement Covenants. Each Guarantor shall observe, perform and comply
with all covenants applicable to such Guarantor set forth in Articles VI and VII
of the Credit Agreement, which by their terms the Company is required to cause
such Guarantor to observe, perform and comply with, as if such covenants were
set forth in full herein.

(d) Governmental Consents. Each Guarantor shall maintain all authorizations,
consents, approvals, licenses, exemptions of, or filings or registrations with,
any Governmental Authority, or approvals or consents of any other Person,
required in connection with this Guaranty or any other Guarantor Documents.

SECTION 13 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier, in the case of
each Guarantor, to the address or

 

15



--------------------------------------------------------------------------------

telecopier number specified on the signature page hereof, and in the case of the
Guaranteed Parties, to the addresses or telecopier numbers specified in the
Credit Agreement. Notices sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
business day for the recipient). Each of the Guarantors and the Guaranteed
Parties may change its address or telecopier number for notices and other
communications hereunder by notice to the other parties.

SECTION 14 No Waiver; Cumulative Remedies. No failure by any Guaranteed Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Guarantor Document shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges herein or therein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

SECTION 15 Costs and Expenses; Indemnification.

(a) Costs and Expenses. Each Guarantor shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the preparation, negotiation,
execution and delivery of this Guaranty and the other Guarantor Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any other Guaranteed Party (including the fees, charges and
disbursements of any counsel for any Guaranteed Party), and shall pay all fees
and time charges for attorneys who may be employees of a Guaranteed Party, in
connection with the enforcement or protection of its rights in connection with
this Guaranty and the other Guarantor Documents, including its rights under this
Section, including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of the Guaranteed Obligations.

(b) Indemnification. Each Guarantor shall indemnify the Administrative Agent
(and any sub-agent thereof), each other Guaranteed Party, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Guarantor or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Guaranty or any other Guarantor Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or (ii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party

 

16



--------------------------------------------------------------------------------

or by any Guarantor or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by any Guarantor or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Guarantor or such other Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (z) result from a claim by an Indemnitee
against any other Indemnitee that does not involve an act or omission of any
Guarantor or any Loan Party for which an Indemnitee would otherwise be entitled
to indemnification under this Section 15(b).

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Guarantor shall assert, and each Guarantor hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Guaranty, any other
Guarantor Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Guaranty or the other Guarantor Documents or the transactions contemplated
hereby or thereby.

(d) Interest. Any amounts payable by any Guarantor under this Section 15 or
otherwise under this Guaranty if not paid upon demand shall bear interest from
the date of such demand until paid in full, at a fluctuating interest rate per
annum at all times equal to the Default Rate applicable to Base Rate Loans to
the fullest extent permitted by applicable Law. Any such interest shall be due
and payable upon demand and shall be calculated on the basis of a year of 365 or
366 days, as the case may be, and the actual number of days elapsed.

(e) Payment. All amounts due under this Section 15 shall be payable within ten
Business Days after demand therefor.

(f) Survival. The agreements in this Section 15 shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Guaranteed Obligations.

SECTION 16 Right of Set-Off. If an Event of Default shall have occurred and be
continuing, to the extent any Guaranteed Obligations are then due and payable,
each Guaranteed Party and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Guaranteed
Party or any such Affiliate to or for the credit or the account of any Guarantor
against any and all of the

 

17



--------------------------------------------------------------------------------

obligations of such Guarantor now or hereafter existing under this Guaranty or
any other Guarantor Document to such Lender or the L/C Issuer, irrespective of
whether or not such Guaranteed Party shall have made any demand under this
Guaranty or any other Loan Document and although such obligations of such
Guarantor may be owed to a branch or office of such Guaranteed Party different
from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Guaranteed Party and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Guaranteed Party or their
respective Affiliates may have. Each Guaranteed Party (by its acceptance hereof)
agrees to notify the affected Guarantor and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

SECTION 17 Benefits of Guaranty. This Guaranty is entered into for the sole
protection and benefit of the Administrative Agent and each other Guaranteed
Party and their respective successors and permitted assigns, and no other Person
(other than any Related Party or Participant specified herein) shall be a direct
or indirect beneficiary of, or shall have any direct or indirect cause of action
or claim in connection with, this Guaranty. The Guaranteed Parties, by their
acceptance of this Guaranty, shall not have any obligations under this Guaranty
to any Person other than (i) the Guarantors, and (ii) the Administrative Agent
(or any such sub-agent thereof) or any Related Party thereof, and such
obligations shall be limited to those expressly stated herein.

SECTION 18 Binding Effect; Assignment.

(a) Binding Effect. This Guaranty shall be binding upon each Guarantor and its
successors and assigns, and inure to the benefit of and be enforceable by the
Administrative Agent and each other Guaranteed Party and their respective
successors and permitted assigns under the Credit Agreement.

(b) Assignment. Except to the extent otherwise provided in the Credit Agreement,
no Guarantor shall have the right to assign or transfer its rights and
obligations hereunder or under any other Guarantor Documents without the prior
written consent of the Required Lenders. Each Lender may, without notice to or
consent by any Guarantor, sell, assign, transfer or grant participations in all
or any portion of such Lender’s rights and obligations hereunder and under the
other Guarantor Documents in connection with any sale, assignment, transfer or
grant of a participation by such Lender in accordance with Section 10.06 of the
Credit Agreement of or in its rights and obligations thereunder and under the
other Loan Documents. In the event of any grant of a participation, the
Participant to the extent permitted by law shall be deemed to have a right of
setoff under Section 16 in respect of its participation to the same extent as if
it were such “Guaranteed Party.

SECTION 19 Governing Law and Jurisdiction.

(a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

18



--------------------------------------------------------------------------------

(b) EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
GUARANTOR DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
GUARANTOR AND EACH GUARANTEED PARTY (BY ITS ACCEPTANCE HEREOF) IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH
GUARANTOR AND EACH GUARANTEED PARTY (BY ITS ACCEPTANCE HEREOF) AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER GUARANTOR DOCUMENT
SHALL AFFECT ANY RIGHT THAT ANY GUARANTEED PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR DOCUMENT
AGAINST SUCH GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTY OR ANY OTHER GUARANTOR DOCUMENT IN ANY COURT REFERRED TO IN
SUBSECTION (B) OF THIS SECTION. EACH GUARANTOR AND EACH GUARANTEED PARTY (BY ITS
ACCEPTANCE HEREOF) HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) EACH GUARANTOR HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 13. NOTHING IN THIS GUARANTY WILL AFFECT
THE RIGHT OF ANY GUARANTEED PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY APPLICABLE LAW.

SECTION 20 Waiver of Jury Trial. EACH GUARANTOR AND EACH GUARANTEED PARTY (BY
ITS ACCEPTANCE HEREOF) HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OTHER GUARANTOR DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

19



--------------------------------------------------------------------------------

EACH GUARANTOR AND EACH GUARANTEED PARTY (BY ITS ACCEPTANCE HEREOF)
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO OR ACCEPT, AS THE CASE MAY BE, THIS
GUARANTY AND THE OTHER GUARANTOR DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 21 California Judicial Reference. If any action or proceeding is filed
in a court of the State of California by or against the parties in connection
with any of the transactions contemplated by this Guaranty or the other
Guarantor Documents, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure §638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure §1281.8 shall be heard and determined by
the court, and (b) without limiting the generality of Section 15, each Guarantor
shall be solely responsible to pay all fees and expenses of any referee
appointed in such action or proceeding.

SECTION 22 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated by the Loan Documents, each Guarantor
acknowledges and agrees that: (i) the credit facilities provided for under the
Credit Agreement and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification of any Loan Document) are an arm’s-length commercial transaction
between the Company, any Designated Borrower, the Guarantors and their
respective Affiliates, on the one hand, and the Administrative Agent the
Arranger, on the other hand, and each Guarantor is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by the Loan Documents (including any amendment, waiver
or other modification thereof); (ii) in connection with the process leading to
such transaction, the Administrative Agent and the Arrangers each is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Company or any Designated Borrower, the Guarantors or any of
the respective Affiliates, stockholders, creditors or employees or any other
Person; (iii) neither the Administrative Agent nor the Arrangers has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the
Company or any Designated Borrower or the Guarantors with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification of any Loan Document
(irrespective of whether the Administrative Agent or the Arrangers has advised
or is currently advising the Company or any Designated Borrower, the Guarantors
or any of their respective Affiliates on other matters) and neither the
Administrative Agent nor the Arrangers has any obligation to the Company or any
Designated Borrower, the Guarantors or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth in the Loan Documents; (iv) the Administrative Agent and the
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company or any
Designated Borrower, the Guarantors and their respective Affiliates, and neither

 

20



--------------------------------------------------------------------------------

the Administrative Agent nor the Arrangers has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Administrative Agent and the Arrangers have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification of any Loan Document) and each Guarantor has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. Each Guarantor hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent
and the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty.

SECTION 23 Amendments and Waivers. This Guaranty shall not be amended except by
written agreement of the Guarantors, the Administrative Agent and the Required
Lenders. No waiver of any rights of the Guaranteed Parties under any provision
of this Guaranty or consent to any departure by any Guarantor therefrom shall be
effective unless in writing and signed by the Administrative Agent and the
Required Lenders, or the Administrative Agent (with the written consent of the
Required Lenders). Any such amendment, waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.

SECTION 24 Severability. If any provision of this Guaranty or the other
Guarantor Documents is held to be illegal, invalid or unenforceable, (a) to the
fullest extent permitted by law, the legality, validity and enforceability of
the remaining provisions of this Guaranty and the other Guarantor Documents
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 25 Confidentiality. By its acceptance hereof, each Guaranteed Party
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other Guaranteed Party, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Guaranty or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under the Loan Documents or (ii) any actual or
prospective counterparty (or its advisors) to any securitization, swap or
derivative transaction relating to the Company or any Guarantor and its
obligations, or any Subsidiary of the Company or any Guarantor and its
obligations, (g) with the consent of the applicable Guarantor or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to a

 

21



--------------------------------------------------------------------------------

Guaranteed Party on a nonconfidential basis from a source other than the Company
or any Guarantor. In the event any Guaranteed Party is required to disclose the
Information pursuant to applicable law or regulation or by subpoena or similar
legal process, such party shall give prompt written notice to the Company and
the relevant Guarantor as soon as practicable in advance of such disclosure
(unless such notification is prohibited by applicable law) so that the Company
or such Guarantor may seek a protective order or other appropriate remedy and
such party will use only that portion of the information that such party is
advised by counsel is legally required or otherwise deemed necessary to
disclose; provided, however, that such party shall not be required to notify the
Company or such Guarantor regarding any disclosure of any Information to a
regulatory authority having jurisdiction over such party in the course of such
authority’s inspection or examination of such party.

For purposes of this Section, “Information” means all information received from
the Company or any Guarantor relating to such the Company, such Guarantor, any
of their respective Subsidiaries or any of their respective businesses, other
than any such information that is available to a Guaranteed Party on a
nonconfidential basis prior to disclosure by the Company, such Guarantor or
their respective Subsidiaries, provided that, in the case of information
received from the Company, any Guarantor or their respective Subsidiaries after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. By its acceptance hereof, each
Guaranteed Party acknowledges that (a) the Information may include material
non-public information concerning the Company, a Guarantor or a Subsidiary of
either thereof, as the case may be, (b) such Guaranteed Party has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

SECTION 26 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Guarantor
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of any
Guarantor in respect of any such sum due from it to any Guaranteed Party
hereunder or under the other Guarantor Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of the Credit
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from such Guarantor
in the Agreement Currency, such Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the

 

22



--------------------------------------------------------------------------------

Administrative Agent (by its acceptance hereof) agrees to return the amount of
any excess to such Guarantor (or to any other Person who may be entitled thereto
under applicable law). The agreements in this Section 26 shall survive the
termination of the Commitments and repayment of all Guaranteed Obligations.

SECTION 27 Future Guarantors. At such time following the date hereof as any
Subsidiary of the Company (an “Acceding Subsidiary”) is required to accede
hereto pursuant to the terms of Section 6.13 of the Credit Agreement, such
Acceding Subsidiary shall execute and deliver to the Administrative Agent an
accession agreement substantially in the form of Annex 1 (the “Accession
Agreement”), signifying its agreement to be bound by the provisions of this
Guaranty as a Guarantor to the same extent as if such Acceding Subsidiary had
originally executed this Guaranty as of the date hereof.

SECTION 28 Counterparts; Integration; Effectiveness. This Guaranty may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Guaranty and the other
Guarantor Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01 of the Credit Agreement, this Guaranty shall become
effective when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the Guarantors.
Delivery of an executed counterpart of a signature page of this Guaranty by
telecopy shall be effective as delivery of a manually executed counterpart of
this Guaranty.

SECTION 29 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Guarantor Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each other Guaranteed Party, regardless of any
investigation made by the Administrative Agent or any other Guaranteed Party or
on their behalf and notwithstanding that the Administrative Agent or any other
Guaranteed Party may have had notice or knowledge of any Default at the time of
any Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation shall remain unpaid or unsatisfied or any Letter of
Credit shall remain outstanding.

SECTION 30 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Guarantor that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies such Guarantor, which information includes the name and address of
such Guarantor and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Guarantor in accordance
with the Act.

SECTION 31 Time is of the Essence. Time is of the essence of this Guaranty and
the other Guarantor Documents.

 

23



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank.]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has executed this Guaranty, as of the date
first above written.

 

 

VERISIGN INFORMATION SERVICES, INC.,

a Delaware corporation

By       

Name: James M. Ulam

Title: Secretary

EMBP 685, L.L.C.

a California limited liability company

By       

Name: James M. Ulam

Title: Managing Director

EMBP 455, L.L.C.

a California limited liability company

By       

Name: James M. Ulam

Title: President

Address:

 

c/o VeriSign, Inc.

487 East Middlefield Road

Mountain View, CA 94043

Attn.: General Counsel

Telecopier No. 650-426-5113

 

S-1



--------------------------------------------------------------------------------

VERISIGN CAPITAL MANAGEMENT, INC.,

a Delaware corporation

By       

Name: Steven H. Galoff

Title: President

Address:

 

c/o VeriSign, Inc.

300 Delaware Avenue, 9th Floor-DE 5403

Wilmington, Delaware 19801

Attn.: General Counsel

Telecopier No. 650-426-5113

VERISIGN INTERNATIONAL HOLDINGS, INC.,

a Delaware corporation

By       

Name: Steven H. Galoff

Title: Vice President

Address:

 

c/o VeriSign, Inc.

487 East Middlefield Road

Mountain View, CA 94043

Attn.: General Counsel

Telecopier No. 650-426-5113

 

S-2



--------------------------------------------------------------------------------

Annex 1

to the Guaranty

FORM OF ACCESSION AGREEMENT

 

To: Bank of America, N.A. as Administrative Agent

 

Re: VeriSign, Inc.

 

Date: [                    ]

Ladies and Gentlemen:

This Accession Agreement is made and delivered pursuant to Section 27 of that
certain Guaranty dated as of June 7, 2006 (as amended, modified, renewed or
extended from time to time, the “Guaranty”), made by each Guarantor named in the
signature pages thereof (each a “Guarantor”), in favor of the Lenders party to
the Credit Agreement referred to below, the L/C Issuer, the Swing Line Lender
and Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”). All capitalized terms used in this Accession Agreement
and not otherwise defined herein shall have the meanings assigned to them in
either the Guaranty or the Credit Agreement.

VeriSign, Inc. (the “Company”) is party to that certain Credit Agreement dated
as of June 7, 2006 (the “Credit Agreement”) by and among the Company, certain
Subsidiaries of the Company from time to time party thereto as Designated
Borrowers, the Lenders from time to time party thereto (the “Lenders”), the L/C
Issuer, the Swing Line Lender and the Administrative Agent.

The undersigned,                                                   [insert name
of acceding Guarantor], a                                                  
[corporation, partnership, limited liability company, etc.], is a Subsidiary of
the Company and hereby acknowledges for the benefit of the Guaranteed Parties
that it shall be a “Guarantor” for all purposes of the Guaranty effective from
the date hereof. The undersigned confirms that the representations and
warranties set forth in Section 10 of the Guaranty are true and correct as to
the undersigned as of the date hereof.

Without limiting the foregoing, the undersigned hereby agrees to perform all of
the obligations of a Guarantor under, and to be bound in all respects by the
terms of, the Guaranty, including Sections 11, 12, 15 and 16 thereof, to the
same extent and with the same force and effect as if the undersigned were an
original signatory thereto.

This Accession Agreement shall constitute a Loan Document under the Credit
Agreement.

THIS ACCESSION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Accession Agreement, as of
the date first above written.

 

[GUARANTOR]

By      Title     

 

Address:

c/o     

      Attn.:     

Telecopier No.     

 

S-2